Citation Nr: 0731217	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
November 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO).

In June 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

In a December 2005 decision, the Board reopened the veteran's 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder, and then remanded that 
claim for additional evidentiary development.  As will be 
discussed in greater detail below, the requested development 
was completed and the case has been returned to the Board for 
appellate review.

In December 2005, the Board also determined that there was no 
clear and unmistakable error in a February 1992 rating 
decision that had denied service connection for PTSD.  Thus, 
that issue is no longer before the Board.


FINDINGS OF FACT

1.  A personality disorder was identified in service and, 
during post service years, the presence of a personality 
disorder is indicated.

2.  The veteran is not shown to have a diagnosis of PTSD due 
to any verified event during his period of military service.

3.  A psychosis was not identified during service or within 
the one-year period following the veteran's discharge from 
active duty, and the veteran is not shown to have current 
psychiatric disorder other than PTSD that is related to his 
period of military service or any event thereof.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this defect.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  PTSD or any other acquired psychiatric disorder was not 
incurred in or aggravated by active military service nor may 
a psychosis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113,  5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, 3.309, 3.326 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in December 2005 and 
May 2006, in which the RO advised the veteran of the evidence 
needed to substantiate his claim for an acquired psychiatric 
disorder, to include PTSD.  The veteran was also advised of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
believes pertains to his claims.  In the May 2006 letter, the 
veteran was also advised as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

Although these letters were not issued prior to the initial 
adjudication of the claim at issue, the Board notes that the 
claim was subsequently readjudicated by the RO following the 
issuance of the letters in a May 2007 Supplemental Statement 
of the Case.  Thus, the Board finds any error with respect to 
the timeliness of that notice to be harmless.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  Although the claims 
file does not include records of reported treatment at the VA 
Medical Center (MC) in West Haven, Connecticut in 1972 and 
1973, the record reflects that the RO did request such 
records, but that the VAMC reported that they had no such 
records in their possession.  The RO also attempted to obtain 
records of reported treatment at the VAMC in Togus, but was 
told that all records in their possession had been forwarded 
to a VAMC in Manchester.  The RO did follow up with that 
facility, and all records in their possession were submitted 
to the RO.  Records requested from VAMC in White River 
Junction were also received and associated with the claims 
file.

The veteran has also undergone two VA examinations to clarify 
the nature and etiology of his claimed psychiatric disorder.   
In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. §§ 
5103 and 5103A.

Analysis

The veteran essentially contends that he has a current 
psychiatric disorder, claimed as PTSD, which he believes 
first manifested while he was on active duty.

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, such as psychoses, if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, a personality disorder is not a disease for 
compensation purposes.  38 C.F.R. §§ 3.303, 4.127.

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (2007).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The pertinent regulation provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See, 38 
C.F.R. § 3.304(f)(1).  See also, 38 U.S.C.A. § 1154(b) (West 
2002).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006).

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995). Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation.  
Rather, the underlying condition must have worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that there is competent medical evidence of 
record showing that the veteran has been given a diagnosis of 
PTSD.  However, as will be discussed in greater detail below, 
there is no competent medical evidence suggesting that this 
diagnosis is in any way related to his military service, 
including a verified in-service stressor.  In fact, there is 
substantial medical evidence of record indicating that the 
veteran's PTSD is due to childhood trauma, and, in fact, 
preexisted his entry into service.

In this regard, the Board notes that the veteran was advised 
that, to establish service connection for PTSD, there must be 
credible supporting evidence that a in-service stressor, and 
competent evidence linking that claimed stressor to current 
PTSD.  However, it is not entirely clear from the record 
precisely what in-service stressor the veteran believes led 
to his claimed PTSD.  

Although the veteran's service medical records do establish 
that he was treated for a suicide attempt in service in 
December 1971, it appears from several written statements 
that the primary "stressor" that he believes caused his 
current problems was the military's actions of failing to 
properly treat his psychiatric illness in service and 
discharging him from service on a medical basis after a 
suicide attempt.  Specifically, he asserts that he wanted to 
serve in the military and that he was not provided the help 
and assistance he needed that would have allowed him to 
recover from his emotional problems and continue serving.

Furthermore, he has also submitted statements from both his 
mother and brother in support of his claim, and these 
individuals appear to point primarily to the stress that the 
veteran experienced in the military service prior to that 
suicide attempt as the primary cause of his psychiatric 
illness.  Specifically, his brother points to problems that 
the veteran experienced with roommates in service, and signs 
that he was drinking in service to escape anxiety and 
depression.  The brother asserted that the military failed to 
properly treat his brother for these problems, and that this 
led to his nervous breakdown in service.  Similarly, his 
mother asserted that the veteran was neglected by his Chaplin 
and superiors when he began to feel depressed in service, and 
that this led to a drinking problem, and the subsequent 
suicide attempt.

In essence, it appears that both the veteran and his family 
believe that the military was negligent in either not helping 
to identify the veteran's problems before his suicide 
attempt, or in not properly treating him after the attempt.  
However, the Board notes that neither the veteran nor his 
relatives are shown to be competent to offer opinions as to 
etiology of his current psychiatric illness.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although the veteran and 
his family may believe that the medical treatment he received 
in service, or lack thereof, caused his current problems, the 
extent to which any event in service can be a valid stressor 
is ultimately a medical determination.

In this case, as alluded to above, there is substantial 
medical evidence of record indicating that the veteran's PTSD 
is solely related to childhood trauma, and that the PTSD was 
actually present prior to his enlistment into service.

The Board is cognizant that the veteran's November 1970 
enlistment physical examination report indicates that he was 
psychiatrically evaluated as normal.  As noted, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  Thus, to 
rebut that presumption, there must be clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service; and (2) that the preexisting disability was not 
aggravated during service. 

Having reviewed the record, the Board believes that there is 
clear and unmistakable evidence that the veteran had PTSD 
prior to his enlistment, and that his preexisting disability 
was not permanently aggravated by service.  In this regard, 
the Board notes the reports of VA psychiatric examinations 
conducted in December 1999 and October 2006, which were both 
conducted to clarify the nature and etiology of the veteran's 
claimed psychiatric illness.

In the report of the December 1999 examination, it was 
concluded that he did meet the diagnostic criteria of PTSD, 
but that this was due to the childhood trauma of seeing his 
father shoot himself, and not due to any stressful event in 
service.  The examiner explained that the veteran was a young 
boy when that occurred, and that he had been berated by his 
father until he handed over the bullets of the  gun.  He then 
witnessed his father beating his mother, and then watched his 
father shoot himself in the left temple.  The veteran 
reportedly experienced intense feelings of helplessness and 
horror, and continues now to have distressing dreams and 
intrusive recollections of this event.  

Significantly, the examiner noted that the veteran denied 
that any family members had committed suicide at the time of 
his entrance physical, and the examiner believed that is 
evidence that the PTSD was present prior to his enlistment 
(i.e., he had probably repressed that memory).  The examiner 
acknowledged that the veteran was probably under stress in 
the military and that this was perhaps when his PTSD 
symptomatology first became evident to him; however, the 
examiner also noted that the stress of growing up and having 
to get a job in a working environment anywhere would have 
been enough stress for his PTSD symptomatology to became 
evident to him.  Thus, the examiner found no evidence that 
his PTSD was caused by his military service, and the examiner 
also found that he had significant Axis II pathology in the 
form of a personality disorder, which was the most disabling 
feature of his life.  The examiner explained that the blaming 
nature of his comments, as well as his inability to assume 
responsibility for any of his feelings, thoughts, or actions, 
was most consistent with a lifelong Axis II disorder.  The 
examiner also noted the military physicians' handling of his 
wrist slashing was the current standard of care when a 
patient suffered from Axis II pathology without evidence of 
major depression.  The examiner further noted that the 
veteran's alcohol abuse was a coping mechanism for his 
childhood PTSD.

In short, the examiner found that the veteran's PTSD was the 
result of childhood trauma; that the disorder preexisted 
service as shown by repressed memories at the time of 
enlistment; and that, despite the wrist slashing incident in 
service, the disorder did not, in fact, manifest beyond what 
would have been the natural progress of the disease at the 
time.

The Board notes that there is no contrary medical evidence of 
record as to the etiology of the veteran's PTSD, or as to 
whether it preexisted service and was not aggravated by 
service.  In fact, in the report of an October 2006 VA 
psychiatric examination, the examiner repeatedly noted that 
he agreed with the findings and conclusions noted in the 
December 1999 report.  For example, that psychiatrist also 
concluded that the veteran's PTSD was due to childhood 
trauma, and unrelated to his military service, and that he 
also had a severe personality disorder, which caused most of 
his impairment of functioning.

The Board has reviewed the veteran's treatment records in-
service and post-service, and it appears that they are 
consistent with the findings of the VA examiners in that the 
numerous psychiatric and psychologist evaluations conducted 
since service contain repeated references to childhood 
trauma, including physical and sexual abuse, and witnessing 
his father's suicide.  Although some of his treatment records 
do contain a reference to the veteran having cut his wrist in 
service, no examiner ever appears to have found that the 
veteran experienced any trauma in service that either caused 
or aggravated his current PTSD.  In fact, several examiners 
specifically indicate that the veteran's in-service suicide 
attempt was related to the memories of the childhood trauma.

For example, the Board the again notes that the veteran was 
treated in-service in December 1971 after he attempted 
suicide by cutting his left wrist.  In a consultation note 
dated December 30th, it was noted that he had been 
intoxicated and arguing with his younger brother and 
stepfather.  It was also noted that he felt guilty about the 
shooting death of his father, and about early sexual 
experimentation.  He was given an initial diagnosis of 
anxiety reaction.

In subsequent hospital certificate dated January 4, 1972, it 
was again noted that he denied being suicidal when he cut his 
wrist, but that he did feel that he was seeking some sort of 
relief from problems that had been building for some time.  
The treating psychiatrist also noted that the veteran was 
feeling guilty about the death of his father, a history of 
prior drug experimentation, and a great deal of guilt on 
sexual matters, which centered around early sexual 
experimentation and recent thoughts that he felt were 
improper.  Examination revealed some obvious anxiety and 
depression, but no evidence of psychotic experiences.  He 
specifically denied any hallucinations other than when under 
the influence of hallucinogenic drugs.  The psychiatrist 
concluded that, with supportive help, the veteran could make 
a successful adjustment and serve the remainder of his duty 
time.

However, in a subsequent memorandum dated two weeks later, it 
was noted that the veteran had been followed regularly for 
his problem, and that it appeared that he did not want any 
life goals or to remain in the Air Force.  He had been 
further evaluated by the psychiatric department and it was 
felt that he had an emotionally unstable personality.  The 
veteran was subsequently granted an honorable discharge based 
on a finding that he had a character and behavioral disorder 
that prevented him from successfully continuing in the 
service.

Thus, it is clear from the record that the veteran's in-
service suicide attempt was specifically related by military 
examiners to anxiety over his childhood trauma, and that it 
was his personality disorder that was found to be the primary 
reason he could not continue in service.  The Board 
recognizes that the veteran was not, in fact, given a 
diagnosis of PTSD at that time.  However, PTSD did not yet 
exist as a diagnosis, and, thus, it would have been 
impossible for that to have been noted in his records.  He 
was given an initial diagnosis of anxiety neurosis, which, 
again, was found to be due the shooting death of his father, 
and early sexual experimentation.  

The record is negative for any further evidence of medical 
treatment until 1976.  Although the veteran has reported 
being hospitalized at the VAMC in West Haven in 1972 or 1973, 
no records of such an admission have been found.  The 
earliest post-service medical evidence of record is an 
admission note dated in September 1976, which shows that he 
was admitted to Fairfield Hills Hospital on a voluntary basis 
with the report from his mother that his personality had 
"changed" since being in a car accident one month before.  
He had reportedly been evaluated at another hospital with a 
brain scan and EEG, and it had been recommended by his 
physician and a consulting psychiatrist that he go to 
Fairfield Hills.  Examination at admission showed him to be 
somewhat negativistic, argumentative, agitated, and 
hyperactive.  He was given a tentative working diagnosis of 
passive aggressive personality disorder.  

Most significantly, it was again noted during the September 
1976 examination that he had witnessed his father's death as 
a child, and he was given a final diagnosis of a severe 
anxiety neurosis.  A reference was made to the veteran having 
slashed his wrist in service, but it was also noted that LSD-
use was a possible contributing factor to that incident.

The veteran was readmitted to that facility in January 1977 
and in February 1977 after calling the police and reporting 
that he was going to kill his brother.  Clinical notes reveal 
various diagnoses being noted by different examinations, 
including chronic undifferentiated schizophrenia; personality 
disorder, passive aggressive type; anxiety neurosis with 
excessive drinking; and manic depressive illness, circular.  
However, these records contain no reference to any of these 
diagnoses having been attributed to military service.

The next medical evidence of record are treatment records 
from the VAMC in White River Junction, which show that he was 
hospitalized for alcohol abuse on several occasions in 1986 
and 1987.  Upon one admission in November 1986, it was noted 
that the veteran had abused alcohol since age 14, and that he 
believed that alcohol had ruined his life.  It was noted that 
he had a history of one suicide attempt in-service related to 
pain over his father's death and other stressors.  It was 
also noted that his father was also an alcoholic and that he 
had shot himself in the veteran's presence when he was a 
child.

A certificate from a private facility called the Recovery 
House shows that he was referred there in 1986 following an 
admission at the VAMC in White River Junction.  It was noted 
that he had been given discharge diagnoses of alcohol 
dependence and polysubstance abuse.  A discussion of his 
medical history indicated that his father had committed 
suicide in his presence and that he had an abusive 
stepfather.  It was also noted that he had a sporadic 
employment history, several legal issues between 1985 and 
1987, and many detox treatments between 1980 and 1986.

The record also reveals a private hospitalization in June 
1989 for alcohol dependence and intoxication.  No other 
psychiatric diagnoses were noted at that time.  Similarly, he 
was admitted to the domiciliary unit of a VAMC in July 1991 
with diagnoses of homelessness, alcohol dependence, peptic 
ulcer disease and Barrett' s esophagus.  No other psychiatric 
diagnoses were noted.  

The next treatment record associated with the claims file is 
the report of a 1998 psychological evaluation showing that 
the veteran was referred for evaluation of affective 
disorders, anxiety-related disorders, personality disorders, 
and substance abuse disorders.  It was noted that the veteran 
complained of nightmares, restless sleep, and depression, and 
that his nightmares were mainly about his abusive father, 
including the father's suicide.  It was also noted that he 
was sexually molested by an uncle.  The examiner indicated 
that the veteran had frequent and chronic problems with self-
esteem and alcoholism, and that he had previously tried to 
kill himself after being falsely accused of raping a fellow 
student.

In discussing the veteran's medical history, the psychologist 
noted that his first contact with a mental health provider 
was in the military.  It was noted that he had been having 
nightmares about his father's death, and that he had cut his 
wrist after an argument with his brother.  The veteran 
reported that he had felt that he had been treated in a 
dismissive way by military psychiatrists.  He also reported a 
subsequent hospitalization in 1973 for amphetamine abuse, and 
several in the 1980's for alcoholism.  The psychologist 
concluded that the veteran suffered from an agitated 
depression with an underlying personality disorder.  The 
psychologist noted that he had many symptoms of PTSD, but 
that these could be subsumed under the diagnosis of 
depression, and that it was not clear from this interview 
whether his traumatic experiences would rigidly meet the 
diagnostic criteria for PTSD.  

It is clear from these records that, although the veteran has 
been given various psychiatric diagnoses since separation, 
his psychiatrist illnesses having been repeatedly and 
consistently attributed to anxiety over childhood traumas 
that he has faced.  No examiner has ever attributed his 
psychiatric illnesses to any incident of military service, 
even though many of those examiners appear to have been well 
aware of the fact that he had slashed his wrist in the 
military.  The fact that the veteran's childhood traumas have 
been noted with such frequency in his treatment records 
appears to support the findings of the December 1999 VA 
examiner, who found that the veteran's PTSD was due to that 
trauma, that it had preexisted his entry into service, and 
that it had not been progressed beyond its natural course in 
service.

In summary, for the reasons and bases set forth above, the 
Board believes that there is clear and unmistakable evidence 
that the veteran had PTSD prior to his enlistment, and that 
his preexisting disability was not permanently aggravated by 
any in-service stressor, to include the alleged negligence 
that the veteran and his family believe occurred.  As noted, 
the opinion of the December 1999 VA examiner was specific as 
to his findings that the disability preexisted service and 
was not aggravated, and the October 2006 VA examiner 
expressed his subsequent agreement.  There is no contrary 
medical evidence of record, and, in fact, his treatment 
records appear to support the December 1999 VA examiner's 
findings in that health care providers have repeatedly and 
consistently attributed his psychiatric and alcohol abuse 
problems to childhood traumas since the earliest documented 
post-service treatment in 1976.

As noted above, the veteran has been given other psychiatric 
diagnoses besides PTSD since his separation from service, 
including chronic undifferentiated schizophrenia; other 
anxiety-related disorders; and depression.  However, since 
filing his most recent claim in 1999, he has undergone two VA 
examinations, and, as discussed in detail above, the only 
psychiatric disability found on examination was PTSD.  There 
are no current treatment record demonstrating the presence of 
any other psychiatric disorder.  Thus, the Board finds the 
report of these two VA examinations to be the most probative 
evidence as to the nature of his current disability.  
Consequently, the Board finds that the preponderance of the 
evidence is against granting service connection for any other 
psychiatric disorder.

The Board does recognize that the veteran has also been given 
a diagnosis of a personality disorder.  Such a diagnosis was 
noted at separation as the reason for the veteran's medical 
discharge, and was also noted during both the December 1999 
and October 2006 VA examinations.  However, a personality 
disorder is not a disease for compensation purposes.  38 
C.F.R. §§ 3.303, 4.127.  

The Board has considered that such defects can be subject to 
superimposed disease or injury and, if the superimposed 
disease or injury occurs during service, service connection 
may be warranted.  See VAOPGCPREC 82-90 (July 18, 1990).  
However, in this case, there is no evidence that the 
personality disorder was subject to any superimposed injury 
or disease in service.  In fact, the December 1999 VA 
examiner specifically found that the veteran's personality 
disorder predated his military service in that his actions 
were consistent with someone who had a lifelong personality 
disorder.  Although the veteran may believe that he was 
treated dismissively by psychiatrists in service, the 
December 1999 VA examiner found that the standard of care 
provided at that time was consistent with the care provided 
for someone who suffered from a personality disorder without 
evidence of major depression.  Neither the December 1999 VA 
examiner nor the October 2006 VA examiner found that a 
superimposed injury occurred in service, and there is no 
contrary medical opinion suggesting that a superimposed 
disease or injury occurred during service. 

Finally, to the extent that the record reflects that the 
veteran has suffered mental effects of drug and alcohol 
abuse, the Board notes that compensation shall not be paid if 
the claimed disability or death was the result of the 
person's own willful misconduct or abuse of alcohol or drugs. 
See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2007).

In conclusion, Board finds that there is clear and 
unmistakable evidence that the veteran had PTSD prior to his 
enlistment and was not permanently aggravated by service.  
The Board further finds that the preponderance of the 
evidence is otherwise against granting service connection for 
an acquired psychiatric disorder.  Thus, the benefit sought 
on appeal is denied. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


